The State of TexasAppellee/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                         May 7, 2015

                                    No. 04-11-00771-CR

                                Rene Daniel VILLARREAL,
                                         Appellant

                                             v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 2111
                        Honorable Mark R. Luitjen, Judge Presiding


                                       ORDER
Sitting:      Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice

       The Appellant’s Motion for Extension of Time to File Motion for Rehearing En banc is
hereby GRANTED. The motion is due June 8, 2015.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of May, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court